Citation Nr: 1709614	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  12-14 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from June 1960 to April 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2010 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for bilateral knee and foot disorders.

This case was previously before the Board in June 2015, when the issues of service connection for bilateral knee disorders were remanded for the AOJ to schedule the Veteran for a videoconference hearing.  Subsequently, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference in January 2017; a transcript of that hearing is associated with the claims file.  This case has been returned to the Board for further appellate review at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records showed the Veteran was seen in October 1961 and September 1962 for foot trouble and pressure pain in his bilateral heels.  At that time, the Veteran was prescribed arch supports and padded heels for his boots.  Subsequently, at his reenlistment exam in March 1963, the examiner noted asymptomatic pes planus.  Further, the Veteran's separation exam in April 1966 noted bilateral pes planus.  Additionally, VA treatment records showed the Veteran complained of bilateral foot pain in August 2004 and December 2009, and was diagnosed with intermittent plantar fasciitis, onychomycosis, and calcaneal spurs of the bilateral feet in January 2010.  

In regards to the Veteran's left and right knee claims, the Veteran submitted a March 2015 statement, VA Form 21-4138, that stated his bilateral knee problems were likely caused by his foot issues during service.  The Veteran also claimed his right knee disorder may have been caused by his left knee disorder.  VA treatment records subsequent to the Veteran's service showed diagnoses of severe degenerative arthritis of the left knee and patella-femoral degenerative joint disease of the bilateral knees.  

In light of the evidence discussed above, the Board finds that the low threshold for obtaining VA examinations in this case has been met and therefore a remand is necessary in order to afford the Veteran VA examinations of his claimed disorders.  See 38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Tuscaloosa VA Medical Center or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination in order to determine whether any of the Veteran's bilateral foot disorders are related to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should identify any bilateral foot disorders found to have existed at any time during the course of the appeal (even if currently resolved), to include intermittent plantar fasciitis, onychomycosis, and calcaneal spurs of the bilateral feet.  The examiner should then opine as to whether the Veteran's bilateral foot disorders at least as likely as not (50 percent or greater probability) began in or are otherwise related to his military service.

The examiner should specifically address whether the Veteran's noted complaints of foot pain and diagnosis of bilateral pes planus in service were initial manifestations of any current bilateral foot disorders.  The examiner should specifically address the Veteran's statements of record, particularly his statements that he had foot pain during and after military service.  

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.

3.  Schedule the Veteran for a VA examination in order to determine whether the Veteran's bilateral knee disorders are related to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should identify any bilateral knee disorders found to have existed at any time during the course of the appeal, to include degenerative arthritis and bilateral patella-femoral degenerative joint disease.  The examiner should then opine whether any bilateral knee disorders at least as likely as not (50 percent or greater probability) began in or are otherwise related to the Veteran's military service.

The examiner should also opine whether any right knee disorder is at least as likely as not (a) caused by; or (b) aggravated (i.e. permanently worsened beyond the normal progression of that disease) by the Veteran's left knee disorder.  If aggravation of any right knee disorder by the left knee disorder is found, the examiner must attempt to establish a baseline of severity of his right knee disorder prior to aggravation by any left knee disorder.

Lastly, the examiner should opine whether any identified knee disorders are at least as likely as not (a) caused by; or (b) aggravated (i.e. permanently worsened beyond the normal progression of that disease) by the Veteran's bilateral foot disorders.  If aggravation of any bilateral knee disorder by a bilateral foot disorder is found, the examiner must attempt to establish a baseline of severity of his bilateral knee disorder prior to aggravation by any bilateral foot disorder.

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for bilateral knee and foot disorders.  If the benefits on appeal remain denied, the Veteran and his presentative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



